BRANCH, Judge,
dissenting.
The Snellville city charter grants the mayor, and not the city council, the power to hire the city attorney. Under longstanding Georgia law, the governmental official or entity granted the power to hire a public attorney for an indefinite term necessarily possesses the power to remove that attorney. I therefore dissent.
Section 3.12 of the city charter provides: “The mayor shall appoint a city attorney, together with such assistant city attorneys as may be authorized, and shall provide for the payment of such attorney or attorneys for services rendered to the city.”7 (Emphasis supplied.) The majority construes this command as excluding a mayor’s concomitant power to remove a city attorney. In doing so, the majority authorizes a stalemate scenario in which the city council could effectively nullify the charter’s command by removing any and all city attorneys duly appointed by the mayor. I cannot condone this result. See United Healthcare of Ga. v. Ga. Dept. of Community Health, 293 Ga. App. 84, 90 (666 SE2d 472) (2008) (“statutory construction must square with common sense and reasoning, and a statute should not he interpreted in a manner that would lead to an absurd result”) (citation and punctuation omitted).
The Supreme Court of Georgia has long held, moreover, that a person or entity possessing the authority to hire a public official for an indefinite term necessarily also possesses the authority to terminate that official’s service.
[Wjhere the tenure of [an] office is not prescribed by law, the power to remove is an incident to the power to appoint.... In such a case[, the appointee holds at the pleasure of the appointing power]. [N]o formalities such as the preferring of charges against, or the granting of a hearing to the incumbent, are necessary to the lawful exercise of the discretionary power of removal.
(Emphasis supplied.) Bailey v. Dobbs, 227 Ga. 838, 839 (1) (183 SE2d 461) (1972), quoting Wright v. Gamble, 136 Ga. 376, 378 (71 SE 795) *820(1911); see also Clark v. Head, 272 Ga. 104, 105-106 (2) (526 SE2d 859) (2000) (an assistant district attorney served “at the pleasure of the district attorney,” who, as a public officer, “[could] not be hampered in the administration of duties to the public by employee contracts”) (punctuation omitted).8 It is undisputed that the Snell-ville city attorney does not serve for any specified term. Accordingly, the mayor of Snellville has the power to terminate the city attorney.
Decided March 19, 2014
Reconsideration denied April 4, 2014
Akin & Tate, S. Lester Tate HI, Krevolin & Horst, Zahra S. Karinshak, Phyllis Miller, for appellant.
Kelly D. Kautz, pro se.
Webb, Tanner, Powell, Mertz & Wilson, Anthony O. L. Powell, Robert J. Wilson, Rubin Lublin, Jody C. Campbell, Drew, Eckl & Farnham, Kathryn S. Whitlock, Hawkins, Parnell, Thackston & Young, Elizabeth K McGrath, for appellees.
Both the trial court and the majority rely on Section 2.16 of the charter, which reserves unenumerated powers to the city council, to reach the conclusion that because “the General Assembly expressly and comprehensively reserved” all powers “not expressly delegated to the city council,” the mayor cannot claim any implied power to remove the city attorney. But Section 2.16 itself provides that the city council “shall be vested with all the powers of government” of the city of Snellville “[e]xcept as otherwise provided by law or this Charter[.]” The longstanding rule outlined above is precisely such law, mandating that the mayor of Snellville, having been granted the power to appoint a city attorney as a public official under the city charter, possesses the power to remove that official.
For these reasons, I respectfully dissent.
I am authorized to state that Presiding Judge Andrews and Presiding Judge Barnes join in this dissent.

 The mayor’s unambiguous control over the power to appoint the city attorney stands in stark contrast to the charter’s provision as to a city manager, for example, who “shall be nominated by the mayor with the confirmation of the city council,” and who “shall serve at the pleasure of the mayor and the city council and may be suspended and removed by a vote of four members of the city council.”


 This rule of appointment and removal does not apply to a “municipal employee, as distinguished from an officer, employed by a city under a lawful contract of employment for a fixed term,” who cannot be discharged before the end of that term in the absence of cause. Lentz v. City Council of Augusta, 48 Ga. App. 555, 556 (173 SE 406) (1934). As defendants conceded below, the position of Snellville city attorney has never been and “will never [be] one [that] can be terminated only for cause.” See Dixon v. MARTA, 242 Ga. App. 262, 264 (1) (529 SE2d 398) (2000) (“The right to continued employment may arise where there is a guarantee of employment for a fixed term, or where the employment allows termination only for cause.”) (citations omitted; emphasis supplied).